Citation Nr: 1309128	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-34 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 16, 2012 and entitlement to an initial disability rating in excess of 70 percent from April 16, 2012.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating for individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the record shows that the Veteran has been unemployed for certain periods during his appeal.  The Veteran has reported that his disability affects his employment.  The most recent VA examination report shows that the Veteran is currently employed.  Although the Veteran has reported difficulty with employment due to his disability, he has not contended nor does the record reflect that he is unemployable due to the service-connected disability on appeal.  The Board accordingly finds that a claim for a TDIU has not been raised and, therefore, referral of the issue is not required.


FINDINGS OF FACT

1.  Prior to June 13, 2009, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.

2.  Effective June 13, 2009, the date of a VA examination, the Veteran's service-connected PTSD has manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but does not manifest in total social and occupational impairment.



CONCLUSIONS OF LAW

1.  Prior to June 13, 2009, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R.  § 4.130, Diagnostic Code 9411 (2012).

2.  Effective June 13, 2009, the criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R.  § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's initial rating claim, a predecisional letter dated in January 2007 satisfied the duty to notify provisions and he was notified of the evidence needed to assign a disability rating and effective date.  Here, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for his PTSD.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  

Finally, the duty to assist the Veteran also has been satisfied in this case.  The service treatment records as well as VA treatment records and Social Security Administration (SSA) records are in the claims file and reviewed by both the RO and the Board in connection with the Veteran's claim.  The updated VA treatment records were requested and associated with the claims file.  The Veteran was sent a notification letter in April 2012 and requested to submit a 21-4142 for any Vet Center records so that VA could request the records.  The Veteran did not respond to the letter or submit records.  Thus, the April 2012 remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).  VA is not on notice of any evidence needed to decide the claim which has not been obtained.  Moreover, in addition to obtaining all relevant medical records, VA provided the Veteran VA examinations in July 2007, June 2009, November 2010, and April 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate as the examiners performed mental status examinations, considered the Veteran's statements, and the examiners provided the medical information addressing the rating criteria with respect to the Veteran's service-connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an initial rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R.  § 4.130.  

A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), at 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47 (4th ed. 1994).

The RO has rated the Veteran's PTSD as 50 percent disabling prior to April 16, 2012 and has granted a 70 percent disability rating, effective April 16, 2012, the date of the VA examination.  The Board notes that the VA examination reports have variously diagnosed the Veteran with major depressive disorder, PTSD, and adjustment disorder.  However, in the April 2008 rating decision, the RO granted service connection for PTSD on the basis of the July 2007 VA examination report, which only included a diagnosis of adjustment disorder with anxiety and depression.  Therefore, the Board will consider all psychiatric signs and symptoms when rating the Veteran's service-connected PTSD.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Cumulatively, the VA treatment records reflect that the Veteran has reported depression, social isolation, angry outbursts including arguments with coworkers and family members, and disturbed sleep.  The Veteran has also reported at times that he wished he was dead.  However, the records show that the Veteran has denied any plan or intent to kill himself.

The Veteran was provided a VA examination in July 2007.  The Veteran stated that he is on his second marriage, this lasting the past 22 years.  He had two children and described that his 18 year old son at home created a very stressful situation where he and his wife were fighting all the time.  He stated that he generally stays away from crowds but did have one friend, whom he is in good contact with.  He spends his free time relaxing and doing housework.  He denied any history of assaultiveness or suicidal attempts.  His social/interpersonal relationships were somewhat limited to one childhood friend and his family.  His recreation/leisure pursuits appeared adequate.  On examination, there was no impairment of thought processes or communication.  He denied suicidal or homicidal thoughts and endorsed a good history of maintaining minimal personal hygiene and other activities of daily living.  He described that he felt depressed about his life in general.  He was irritable, did not like to socialize, and had outbursts of anger.  He was diagnosed with adjustment disorder with anxiety and depression secondary to stress at home, marital discord.  His GAF score was 61.  

The Veteran was provided a VA examination in June 2009.  The Veteran indicated that he loves both of his sons, but hates them at the same time.  He appeared to have a somewhat better relationship with his daughter.  It was noted that his wife was disabled.  He indicated that he did not get along well with his wife and they fought frequently.  The Veteran had a difficult time maintaining employment.  At 

the time of the last VA examination, he was employed at the parts department of the Wisconsin Lift Truck Company.  He was fired in November 2007 due to the economy.  However, the Veteran indicated that his termination occurred the day after a disagreement between himself and a co-worker.  He was unemployed until March 2008 when he was hired by a Saturn Car dealership in the parts department.  He was terminated following a verbal confrontation with a coworker after six or seven months.  After another period of unemployment lasting approximately 8 months, he secured a position as a driver for another dealership.  Per the Veteran's report, most of his interpersonal problems on the job have been with coworkers rather than with supervisors or customers.  On examination, the Veteran was neatly and casually attired.  The Veteran's speech was coherent, relevant, logical, and goal oriented.  He was extremely verbal although he would occasionally become tangential and lose track of the question he was answering.  The Veteran endorsed irritability and outbursts of anger.  He reported intermittent concentration problems and startled on occasion.  Active suicidal ideation was denied although the Veteran often wished he were dead or that he would die.  Homicidal ideation was denied as well although the Veteran thought about harming others during his anger outbursts.  The Veteran was alert and oriented in all spheres.  Judgment, reliability, and abstract functions appeared to be in normal limits and insight was fair.  He indicated that he spent time working around the house and on the weekends, he might go out with a friend or two to a bar.  The examiner determined that the Veteran's disorder resulted in deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  The GAF score was listed as 60.  

The Veteran was provided a VA examination in November 2010.  The Veteran stated that he felt he deserved a 70 percent disability rating because he lost numerous jobs since his military service because he cannot get along with others.  He stated that the police have been to his house numerous times because he has fights with his wife and son.  The Veteran reported that he was unable to be around many people.  He reported that he cared for his grandchild, which he found stressful.  He reported that he had no interest in seeing lifelong friends.  He was able to have loving feelings toward his family.  His memory was good.  His sleep was poor and he smoked three to four bowls of marijuana per night.  When asked about his current mood, he reported that he was depressed all the time.  He reported feeling worthless, especially at his job.  He stated that his memory helped him in his current work as an automobile parts person.  He stated that he has had some incidents with coworkers, but no physical altercations.  The Veteran lives with his ex-wife, his daughter, and grandson.  He does very little cooking.  He stated that he has occasional thoughts about suicide, but said it was not serious.  His speech and comprehension were within normal limits.  The examiner noted that it was more likely than not that the Veteran had major depressive disorder that was partly related to his military service and that it was more likely than not that the Veteran did not have PTSD. The GAF score was listed as 51.  On Axis I, a diagnosis of major depressive disorder was listed.

The Veteran was provided a VA examination in April 2012.  The examiner indicated that the Veteran's disability manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran reported that he still lived with his ex-wife.  He stated that he has very few friends and he was able to identify one person he has known since he was young as a friend.  He stated that he had difficulty going out socially because he seems to get into conflicts when he does.  As an example, he recounted an incident in a store parking lot when he got into an argument with another customer.  For leisure, he watches sports on television and spends time with his grandson.  Since his last examination, he had two jobs, both in auto parts.  He was working for Russ Darrow, a large automobile dealer for two and one-half years.  Since August 2011, he has been working for another dealership.  He works 40 to 50 hours a week.  He stated that he has had some of the same problems with coworkers as with other jobs.  On examination, the Veteran was alert, oriented, and well groomed.  His thought processes were logical, relevant, goal directed and free from delusions and hallucinations.  There was no evidence of suicidal or homicidal ideation.  His GAF score of 50 was similar to his last VA examination in 2010.  He did not endorse a full constellation of PTSD symptoms but per his chart has done so in the past.  

As noted in further detail below, the Board has determined that the Veteran's service-connected PTSD has met the criteria for an initial 70 percent disability rating, effective June 13, 2009.  However, prior to June 13, 2009, an initial disability rating in excess of 50 percent is not warranted.  

Prior to June 13, 2009, the Board finds that the overall symptomatology associated with the Veteran's PTSD does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  The medical evidence does not show that the Veteran has experienced symptoms such as speech intermittently illogical, obscure, or irrelevant; obsessional rituals which interfere with routine activities; spatial disorientation; or, neglect of personal appearance and hygiene.  The medical evidence shows that the Veteran's speech was normal and the Veteran was consistently oriented to person, place, and time.  The Board notes that the Veteran reported thoughts of suicide and indicated at times that he wished he was dead.  However, the July 2007 VA examination report showed that the Veteran denied suicidal or homicidal thoughts and the VA treatment records showed that the Veteran denied any intent or plan.  Prior to June 13, 2009, the Veteran reported that he lost jobs due to angry outbursts and that he was depressed.  However, the evidence does not establish that his depression affects his ability to function independently, effectively and appropriately.  Finally, the evidence indicates that the Veteran may have difficulty in adapting to stressful circumstances (including work or worklike setting) and the Veteran had instances of impaired impulse control and that he has lost jobs because of his aggression and disputes with coworkers.  The records indicate that the Veteran slapped his son several times and had verbal disputes with his now ex-wife.  However, prior to June 13, 2009, when considering the Veteran's symptoms as a whole, the Veteran's symptoms more closely approximate the criteria for an initial 50 percent disability rating.  

In regard to family and social life, the record shows that the Veteran tries to avoid most people and is isolated.  In reviewing the record, it is clear that the Veteran has social impairment; however, it does not establish that the Veteran has an inability to maintain or establish relationships.  For instance, in a December 2008 VA treatment record, the Veteran described his grandson as the love of his life.   Although the Veteran reported a volatile relationship with his wife at the time, the record does not establish an inability to maintain or establish relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The record shows that the Veteran's GAF scores have ranged from 55 to 70.  The Board finds that the GAF scores are in accord with the assigned 50 percent disability rating and, as noted above, the Board finds that the Veteran's symptoms more nearly approximate a moderate occupational and social impairment and do not equal or more nearly approximate the criteria for a higher disability rating.  

Prior to June 13, 2009, the Veteran is not entitled to an initial 100 percent disability rating.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 1324 (Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Although the Veteran has reported that he had suicidal thoughts, the medical evidence as a whole shows that the Veteran has repeatedly denied any intent or plan.  The evidence does not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Accordingly, an initial 100 percent disability rating is not warranted.  

Prior to June 13, 2009, the Veteran's service-connected PTSD more nearly approximates the criteria for an initial 50 percent disability rating and the preponderance of the evidence is against the assignment of an initial disability rating in excess of 50 percent.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

However, effective June 13, 2009, the date of the VA examination, the Board finds that the Veteran's PTSD meets the criteria for an initial 70 percent disability rating.  The June 2009 VA examiner specifically noted that the Veteran had deficiencies in most areas to include work, school, family relations, judgment, thinking, and mood.  Although the Veteran did not report homicidal ideation, he did state that he thought about hurting people during his angry outbursts.  Following the June 2009 VA examination, the record shows that the Veteran was getting divorced.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that an initial disability rating of 70 percent is warranted effective June 13, 2009.

From June 13, 2009, the Veteran is not entitled to an initial 100 percent disability rating.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected PTSD.  Although the Veteran has reported that he had suicidal thoughts, the medical evidence as a whole shows that the Veteran has repeatedly denied any intent or plan.  The evidence does not show gross impairment in thought processes or communication, persistent danger to himself or others, intermittent inability to perform activities of daily living,  including maintenance of minimal personal hygiene, disorientation to time or place, and/or memory loss for names of close relatives, own occupation, or own name.  Accordingly, a 100 percent disability rating is not warranted.  

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 70 percent.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered referral for extra-schedular consideration. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describe ratings for mental disorders.  The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalizations for his service-connected disability.  In addition, the Board notes that the Veteran's disability impacts his employment.  The Veteran has been unemployed for periods during the appeal.  The evidence does not establish that the interference with his work caused by his service-connected disability could be considered above and beyond that contemplated by the schedular ratings assigned for these disabilities.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Therefore, referral to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Prior to June 13, 2009, an initial disability rating in excess of 50 percent for PTSD is denied.

Effective June 13, 2009, an initial 70 percent disability rating for PTSD is granted.  




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


